EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT dated as of February 12, 2013 (the “Agreement”) is
entered into by and between MMAX MEDIA, INC. (“Buyer”) a publicly traded
corporation organized under the laws of the State of Nevada, and WCIS Media,
LLC, a Florida limited liability company (“Seller”).







PREAMBLE




WHEREAS, Seller has developed and owns the rights to certain software assets
(the “Assets”); and




WHEREAS, the Assets are more particularly described on Schedule 1.1; and




WHEREAS, Seller desires to convey, sell and assign to Buyer all of Seller’s
right, title and interest in and to the Assets, upon the terms and conditions
contained in this Agreement; and




WHEREAS, Buyer desires to purchase the Assets upon the terms and conditions
contained in this Agreement.







NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:




1.

Sale and Purchase of Assets.

1.1

Sale and Purchase of Assets.  Subject to the terms and conditions of this
Agreement, at the closing described in Section 6 (the “Closing”), Seller shall
sell, assign and convey the Assets to Buyer, and Buyer shall purchase the Assets
from Seller.

1.2

Liabilities Excluded.  In connection with Buyer’s purchase of the Assets, Buyer
shall not assume or become responsible for any indebtedness, liabilities or
obligations of Seller (the “Liabilities”), except that Buyer shall assume the
obligations of Seller accruing from and after the Closing Date under all
contracts, agreements and understandings included in the Assets.

2.

Purchase Price; Payment; Allocation.

2.1

Purchase Price.  The Purchase Price for the Assets shall be paid by the issuance
of 300,000,000 MMAX Common Shares (“Buyer Shares”) to Seller.  The Purchase
Price shall be paid by delivery to Seller or its designee(s), at the Closing, of
one or more certificates of MMAX Common Shares “Buyer Shares”).





--------------------------------------------------------------------------------




2.2

The Buyer Shares.  The Buyer Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”), and such securities may not be
sold, assigned, pledged, hypothecated, transferred or otherwise disposed of
absent registration under the Act or the availability of an applicable exemption
therefrom.  Each certificate evidencing any of the Buyer Shares shall bear the
following or substantially legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER ANY APPLICABLE FEDERAL AND STATE SECURITIES LAWS, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.




3.

Representations and Warranties of Seller.  Except as otherwise set forth in a
disclosure schedule delivered by the Seller at the time this Agreement is
executed and delivered (the “Seller Disclosure Schedule”), Seller, hereby
represents and warrants to Buyer, as of the date hereof and as of the Closing
Date, as follows.

3.1

Authority and Enforcement.  Seller (i) is duly organized, validly existing and
in good standing under the laws of Florida; and (ii) has all requisite limited
liability company power to execute, deliver and perform its obligations under
this Agreement.  Seller has all requisite power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby.
 Seller has taken all action necessary for the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, and this
Agreement constitutes the valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms.

3.2

No Conflicts or Defaults.  The execution and delivery of this Agreement by
Seller and the consummation of the transactions contemplated hereby do not and
shall not (a) with or without the giving of notice or the passage of time (i)
violate, conflict with the articles of organization, bylaws or corresponding
organizational documents of Seller, or result in a material breach of, or a
material default or loss of rights under, any covenant, agreement, mortgage,
indenture, lease, instrument, permit or license to which Seller is a party or by
which Seller is bound, or any judgment, order or decree, or any law, rule or
regulation to which Seller is subject, (ii) result in the creation of, or give
any party the right to create, any lien, charge, encumbrance, security interest
or any other right or adverse interest (“Liens”) upon any of the Assets, (iii)
terminate or give any party the right to terminate, amend, abandon or refuse to
perform, any material agreement, arrangement or commitment relating to the
Assets, or (iv) have a material adverse effect on ownership of the Assets by
Buyer or consummation of the transactions contemplated hereby (a “Seller
Material Adverse Effect”).





2




--------------------------------------------------------------------------------



3.3

Consents of Third Parties.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Seller
does not require the consent of any person, or such consent has or will be
obtained, in writing, prior to the Closing.  

3.4

No Litigation. There are no legal, equitable, administrative, arbitration,
governmental, regulatory or other proceedings pending against Seller, or, to the
best knowledge of Seller, threatened against it, an adverse determination to
which would be likely to result in a Seller Material Adverse Effect.

3.5

No Options or Other Agreements.  There are no options or agreements of any
character relating to the Assets to which Seller are a party, or by which Seller
are bound that, if exercised or consummated, would be likely to result in a
Seller Material Adverse Effect.

3.6

Title to Assets.  Seller is the owner of the Assets, free and clear of all
Liens. Upon consummation of the transactions contemplated hereby, Buyer will
acquire good and marketable title to the Assets.

3.7

Contract Rights.  Seller is not transferring, nor is Buyer acquiring the rights
to any agreements, contracts or contract rights relating to the Assets.

3.8

Intellectual Property.  To the extent that the Assets include any trademarks,
copyrights, trade names, service marks, trade secrets, license agreements,
proprietary processes, business methods or similar tangible or intangible
property (“Intellectual Property”), such Intellectual Property is owned by
Seller, free and clear of all Liens.  To the best of Seller’s knowledge, such
Intellectual Property does not infringe upon or otherwise violate the rights of
any third person, and Seller has received no notice of any such infringement or
violation.  The Intellectual Property is not licensed by Seller to any third
party.

3.9

There has not been filed by or against Seller a petition in bankruptcy or a
petition or answer seeking assignment for the benefit of creditors, the
appointment of a receiver, trustee or liquidator, with respect to any of them,
or any portion of their property, or reorganization, arrangement, liquidation or
dissolution or similar relief under the Federal Bankruptcy Code or any similar
state law.

3.10

No tax lien, levy or similar encumbrance has been filed or threatened by any
taxing or governmental authority against Seller or the Assets.

3.11

Seller is not now insolvent and will not be rendered insolvent by the
transactions contemplated by this Agreement.  As used in this paragraph,
“insolvent” means that the sum of the debts and other probable liabilities of
Seller exceeds the present fair saleable value of Seller’s assets.  Immediately
after the Closing Date, Seller will (a) be able to pay its debts, obligations
and liabilities as they become due in the usual course of its business; (b) not
have unreasonably small capital with which to conduct its business; (c) continue
to conduct its business in the ordinary course; and (c) have assets (calculated
at fair market value) that exceed its debts, obligations and liabilities.





3




--------------------------------------------------------------------------------



3.12

Securities Laws.  Seller is an accredited investor within the meaning of Rule
501 of Regulation D under the Act.  Seller is acquiring the Buyer Shares for its
own account, for investment purposes only, and without a view towards the
distribution or resale thereof, except in compliance with applicable Federal and
State securities law.

3.13

Acknowledgment of Risks.  Seller acknowledges that Buyer is currently required
to file periodic and annual reports with the Securities and Exchange Commission
under the Exchange Act. Such filings, together with all amendments and all
documents incorporated by reference therein, are referred to as “Exchange Act
Documents.”  The Exchange Act Documents have been made available to the Seller
via the SEC’s EDGAR system.  Seller has reviewed the Exchange Act Documents and
is aware that prior to October 14, 2011, Company was deemed a “shell” as defined
in under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
Seller is familiar with the business, assets, liabilities and financial
conditions of the Buyer. Seller recognizes and acknowledges that the
transactions contemplated by this Agreement are speculative and involve a high
degree of risk.  Such risks include, but are not limited to, the following:  (i)
the business of Buyer is subject to all of the risks inherent of a new business;
(ii) Buyer has generated nominal revenues from operations since inception; (iii)
there is currently a limited trading market for Buyer’s securities and there is
no assurance that a trading market will develop; (iv) unless an active market
develops for Buyer’s securities, Seller may have difficulty reselling the Buyer
Shares, at a profit or at all; and (v) Buyer will require financing in order to
implement its business plans and there is no assurance that required financing
will be available to Buyer on acceptable terms.

3.14

Disclosure.  The representations, warranties and acknowledgments of Seller set
forth herein are true, complete and accurate in all material respects, do not
omit to state any material fact, or omit any fact necessary to make such
representations, warranties and acknowledgments, in light of the circumstances
under which they are made, not misleading.

4.

Representations and Warranties of Buyer.  Except as otherwise set forth in a
disclosure schedule delivered by Buyer at the time this Agreement is executed
and delivered (the “Buyer Disclosure Schedule”), Buyer hereby make the following
representations and warranties to Seller, as of the date hereof and as of the
Closing Date.

4.1

Organization and Good Standing.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, with full
power and authority to own, lease and operate its business and properties and to
carry on its business in the places and in the manner as presently conducted or
proposed to be conducted.  Buyer is in in good standing as a foreign corporation
in each jurisdiction in which the properties owned, leased or operated, or the
business conducted, by it requires such qualification, except where the failure
to so qualify would not have a material adverse effect on the business of Buyer,
as the case may be, or consummation of the transactions contemplated hereby (a
“Buyer Material Adverse Effect”).

4.2

Authority and Enforcement.  Buyer has all requisite power and authority to
execute and deliver this Agreement, and to consummate the transactions
contemplated hereby.  Buyer has taken all action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as





4




--------------------------------------------------------------------------------

may be affected by bankruptcy, insolvency, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

4.3

No Conflicts or Defaults.  The execution and delivery of this Agreement by Buyer
and the consummation of the transactions contemplated hereby do not and shall
not (a) contravene the articles of incorporation or bylaws of Buyer or (b) with
or without the giving of notice or the passage of time (i) violate, conflict
with, or result in a material breach of, or a material default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which Buyer is a party or by which Buyer is bound, or any
judgment, order or decree, or any law, rule or regulation to which Buyer is
subject, (ii) result in the creation of, or give any party the right to create,
any Lien upon any assets or properties of Buyer, (iii) terminate or give any
party the right to terminate, amend, abandon or refuse to perform, any material
agreement, arrangement or commitment relating to which Buyer a party, or (iv)
result in a Buyer Material Adverse Effect.

4.4

Consents of Third Parties.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Buyer
does not require the consent of any person, or such consent has been or will be
obtained, in writing, prior to the Closing.

4.5

Exchange Act Documents.  Since January 1, 2012, no Exchange Act Document, at the
time each such document was filed, included any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

4.6

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the Exchange Act
Documents, except as specifically disclosed in a subsequent Exchange Act
Document filed prior to the date hereof, there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
material adverse effect on Buyer.

4.7

Securities.  Subject to the conditions precedent to Closing below, the Buyer
Shares have been duly authorized, and upon issuance pursuant to the provisions
hereof, will be validly issued, fully paid and non-assessable.

4.8

Disclosure.  The representations, warranties and acknowledgments of Buyers set
forth herein are true, complete and accurate in all material respects and do not
omit any fact necessary to make such representations, warranties and
acknowledgments not misleading.

5.

Conditions to Closing.

5.1

Conditions Precedent to Buyer’s Obligation to Close.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions on or prior to the Closing Date:





5




--------------------------------------------------------------------------------



(1)

The representations and warranties of Seller set forth in Section 3 above shall
be true and correct in all material respects at and as of the Closing Date.




(2)

Seller shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing Date.




(3)

No action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would likely (i) prevent or adversely
affect Buyer’s consummation of any of the transactions contemplated by this
Agreement or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect).




(4)

No material adverse change shall have taken place with respect to the Assets,
and no event shall have occurred, that could reasonably be foreseen to result in
a Seller Material Adverse Effect;




(5)

Buyer’s shareholders shall have approved an amendment to the Buyer’s articles of
incorporation to increase its authorized common stock to such sufficient number
to permit the issuance of the Buyer Shares and filed articles of amendment with
the State of Nevada.




(6)

Seller shall have delivered to Buyer a certificate to the effect that each of
the conditions specified above in Sections 5.1(1) - (4) has been complied with
in all material respects; and




(7)

All actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Buyer.




5.2

Conditions Precedent to Seller’s Obligation to Close.  The obligation of Seller
to consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions on or prior to the Closing Date:

(1)

The representations and warranties of Buyer set forth in Section 4 above shall
be true and correct in all material respects at and as of the Closing Date.




(2)

Buyer shall have performed and complied with their respective covenants
hereunder in all material respects through the Closing Date.




(3)

No action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would likely (i) prevent or adversely
affect Seller’s consummation of any of the transactions contemplated by this
Agreement or (ii) cause any of the transactions contemplated by





6




--------------------------------------------------------------------------------

this Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);




(4)

No material adverse change shall have taken place with respect to Buyer, and no
event shall have occurred, that could reasonably be foreseen to result in a
Buyer Material Adverse Effect.

(5)

Buyer shall have amended its articles of incorporation to increase its number of
shares of authorized common stock to such sufficient number to permit the
issuance of the Buyer Shares (the “Amendment”).




(6)

Buyer shall have delivered to the Seller a certificate to the effect that each
of the conditions specified above in Sections 5.2(1) - (5) has been complied
with in all respects; and




(7)

All actions to be taken by Buyers in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Seller.




6.

Closing; Closing Date.  A closing of the transactions contemplated hereby (the
“Closing”) will take place at 10:00 am on such date following the effectiveness
of the Amendment, at the offices of counsel to the Buyer, or at such other
place, date and time that is agreed upon by Seller and Buyer.  The date on which
the Closing is held is referred to in this Agreement as the “Closing Date.”

7.

Documents to be Delivered at the Closing.

7.1

Documents to be Delivered by Seller.  At the Closing, Seller shall deliver, or
cause to be delivered, to Buyer the documents required by Article 5 hereof, and
the following:

(1)

a duly executed bill of sale, dated the Closing Date, transferring to Buyer all
of Seller's right, title and interest in and to the Assets together with
possession of the Assets;

(2)

a duly executed assignment, transferring to Buyer all of Seller’s right, title
and interest in and to the contracts, agreements and contract rights included in
the Assets, accompanied by any third party consents necessary in order to assign
such contracts, agreements and rights to Buyer; and




(3)

such other certificates, documents and instruments as Buyer may have reasonably
requested in connection with the transaction contemplated hereby.




7.2

Documents to be Delivered by Buyer.  At the Closing, Buyer shall deliver to
Seller the following:

(1)

a certificate evidencing the Buyer Shares, or irrevocable instructions to
transfer agent to issue the Buyer Shares to Seller; and





7




--------------------------------------------------------------------------------



(2)

such other certificates, documents and instruments as Seller may have reasonably
requested in connection with the transaction contemplated hereby.

8.

Additional Covenants.

8.1

Further Assurances.  If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the parties hereto, the parties agree that their proper
officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the parties are fully authorized to take any and all such
action.

8.2

No Public Disclosure.  Without the prior written consent of the other, which
written consent will not be unreasonably withheld, no party to this Agreement
will, and will each cause their respective representatives not to, make any
release to the press or other public disclosure with respect to either the fact
that discussions or negotiations have taken place concerning the transactions
contemplated by this Agreement, the existence or contents of this Agreement or
any prior correspondence relating to this transactions contemplated by this
Agreement, except for such public disclosure as may be necessary for the party
proposing to make the disclosure not to be in violation of or default under any
applicable law, regulation or governmental order.  

9.

Indemnification and Related Matters.

9.1

Indemnification by the Seller.  Seller hereby indemnifies and holds Buyer
harmless from and against any and all damages, losses, liabilities, obligations,
costs or expenses incurred by Buyer arising out of the breach of any
representation or warranty of Seller hereunder, and/or Seller’s failure to
perform any covenant or obligation required to be performed by any of them
hereunder.

9.2

Indemnification by Buyer.  Buyer hereby indemnifies and holds Seller harmless
from and against any and all damages, losses, liabilities, obligations, costs or
expenses incurred by Seller and arising out of the breach of any representation
or warranty of Buyer, as the case may be, hereunder, or Buyer's failure to
perform any covenant or obligation required to be performed by either of them
hereunder.

9.3

Procedure for Indemnification.  Any party entitled to indemnification under this
Article IX (an “Indemnified Party”) will give written notice to the indemnifying
party of any matters giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Article IX except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice.  In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of





8




--------------------------------------------------------------------------------

counsel to the Indemnified Party a conflict of interest between it and the
indemnifying party may exist with respect of such action, proceeding or claim,
to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party.  In the event that the indemnifying party advises an
Indemnified Party that it will contest such a claim for indemnification
hereunder, or fails, within 30 days of receipt of any indemnification notice to
notify, in writing, such person of its election to defend, settle or compromise,
at its sole cost and expense, any action, proceeding or claim (or discontinues
its defense at any time after it commences such defense), then the Indemnified
Party may, at its option, defend, settle or otherwise compromise or pay such
action or claim.  In any event, unless and until the indemnifying party elects
in writing to assume and does so assume the defense of any such claim,
proceeding or action, the Indemnified Party's costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder.  The Indemnified Party
shall cooperate fully with the indemnifying party in connection with any
settlement negotiations or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party, which relates to such action or
claim.  The indemnifying party shall keep the Indemnified Party fully apprised
at all times as to the status of the defense or any settlement negotiations with
respect thereto.  If the indemnifying party elects to defend any such action or
claim, then the Indemnified Party shall be entitled to participate in such
defense with counsel of its choice at its sole cost and expense.  The
indemnifying party shall not be liable for any settlement of any action, claim
or proceeding effected without its prior written consent.  Notwithstanding
anything in this Article IX to the contrary, the indemnifying party shall not,
without the Indemnified Party’s prior written consent, settle or compromise any
claim or consent to entry of any judgment in respect thereof which imposes any
future obligation on the Indemnified Party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim.  The
indemnity agreements contained herein shall be in addition to (a) any cause of
action or similar rights of the Indemnified Party against the indemnifying party
or others, and (b) any liabilities the indemnifying party may be subject to.

9.4

Time for Assertion.  No party to this Agreement shall have any liability (for
indemnification or otherwise) with respect to any representation, warranty or
covenant or obligation to be performed and complied hereunder, unless notice of
any such liability is provided on or before 3 months from the date hereof.

9.5

Basket.  Notwithstanding any conflicting or inconsistent provisions hereof,
Seller shall not be liable in damages, indemnity or otherwise to Buyer in
respect of the inaccuracy or breach of any representations, warranties,
covenants or agreements herein, except to the extent that the damages to Buyer,
singularly or in the aggregate, exceed the sum of $25,000.  Notwithstanding any
conflicting or inconsistent provisions hereof, Buyer shall not be liable in
damages, indemnity or otherwise to Seller in respect to the inaccuracy or breach
of any representations, warranties, covenants or agreements herein except to the
extent that damages to Seller exceed, individually or in the aggregate, the sum
of $25,000.

10.

Termination.

10.1

Termination by Mutual Consent.  This Agreement may be terminated by mutual
consent of the parties, in writing, signed by each of the parties hereto.





9




--------------------------------------------------------------------------------



10.2

Termination Due to Lapse of Time.  This Agreement may be terminated by either
party if the Closing does not occur prior to April 15, 2013; provided, however,
that a party wholly or partially responsible for the Closing not occurring prior
to such date may not terminate this Agreement pursuant to this subsection.

10.3

Termination by Buyer.  This Agreement may be terminated by Buyer by written
notice to Seller, in the event of a material breach of any representation or
warranty of Seller hereunder, or in the event Seller fails to perform any
material covenant or obligation required to be performed by it hereunder and
such failure remains uncured for ten days following such written notice.

10.4

Termination by Seller.  This Agreement may be terminated by Seller, by written
notice to Buyer, in the event of a material breach of any representation or
warranty of Buyer hereunder, or in the event Buyer fails to perform any material
covenant or obligation required to be performed by it hereunder and such failure
remains uncured for ten days following such written notice.

10.5

Effect of Termination.  Termination of this Agreement under Section 10.2, 10.3
or 10.4 hereof shall not preclude the parties from pursuing all remedies
available to them under applicable law arising by reason of such termination.

11.

Miscellaneous.

11.1

Broker.  Buyer and Seller represent and warrant that they have not employed or
utilized the services of any broker or finder in connection with this Agreement
or the transactions contemplated by it.  

11.2

Expenses.  Except as otherwise specifically provided in this Agreement, each
party shall bear their own respective expenses incurred in connection with this
Agreement and in connection with all obligations required to be performed by
each of them under this Agreement.

11.3

Entire Agreement; No Waiver.  This Agreement, the Schedules and any instruments
and agreements to be executed pursuant to this Agreement, sets forth the entire
understanding of the parties hereto with respect to its subject matter, merges
and supersedes all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto.  No waiver of any provision of
this Agreement in any instance shall be deemed to be a waiver of the same or any
other provision in any other instance.  Failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of its rights
under such provision.

11.4

Jurisdiction and Governing Law.  This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of Florida
are applicable to agreements made and fully to be performed in such state,
without giving effect to conflicts of law principles.  The parties further: (a)
agree that any legal suit, action or proceeding arising out of or relating to
this Agreement shall be instituted exclusively in any Federal or State court of
competent jurisdiction within the County of Broward, State of Florida, (b) waive
any objection that they may have now or hereafter to the venue of any such suit,
action or proceeding, and (c) irrevocably





10




--------------------------------------------------------------------------------

consent to the in personam jurisdiction of any Federal or State court of
competent jurisdiction within the County of Broward, State of Florida in any
such suit, action or proceeding.  The parties each further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in a Federal or State court of competent jurisdiction
within the County of Broward, State of Florida, and that service of process upon
the parties mailed by certified mail to their respective addresses shall be
deemed in every respect effective service of process upon the parties, in any
action or proceeding.

11.5

Construction.  Headings contained in this Agreement are for convenience only and
shall not be used in the interpretation of this Agreement.  References herein to
Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement.  The Seller Disclosure Schedule and Buyer
Disclosure Schedule are hereby incorporated herein by reference and made a part
of this Agreement.  As used herein, the singular includes the plural, and the
masculine, feminine and neuter gender each includes the others where the context
so indicates.

11.6

Notices.  All notices and other communications under this Agreement shall be in
writing and shall be deemed given when delivered personally (including by
confirmed legible telecopier transmission) or mailed by certified mail, return
receipt requested, to the parties at the following addresses (or to such address
as a party may have specified by notice given to the other party pursuant to
this provision):

If to Seller:




7000 W. Palmetto Park Road, #201

Boca Raton, FL   33487

Attention:  Vincent L. Celentano

Fax No.:  561-392-3721




If to Buyer:




511 N.E. 3rd Avenue

First Floor

Fort Lauderdale, Florida 33301

Attention:  Edward Cespedes, President and CEO

Fax No.:  954- 302-8415




11.7

Separability.  In the event that any provision hereof would, under applicable
law, be invalid or enforceable in any respect, such provision shall be construed
by modifying or limiting it so as to be valid and enforceable to the maximum
extent compatible with, and permissible under, applicable law.  The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement which shall
remain in full force and effect.

11.8

Binding Effect; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns.  Nothing in this Agreement shall create or be deemed to create any
third party beneficiary rights in any person or entity not a party to this
Agreement.  No assignment of this Agreement or of any rights or





11




--------------------------------------------------------------------------------

obligation hereunder may be made by either party (by operation of law or
otherwise) without the prior written consent of the other and any attempted
assignment without the required consent shall be void; provided, however, that
no such consent shall be required of Buyer to assign part or all of Buyer’s
rights under this Agreement to one or more of its subsidiaries.

11.9

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be an original, but which together shall constitute one and the same
Agreement.

IN WITNESS WHEREOF, we have executed this Agreement as of the date and year
first above written.

 

MMAX MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Edward A. Cespedes

 

 

 

Edward A. Cespedes, President

 

 

 

 

 

 

 

 

 

 

WCIS Media, LLC

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Vincent Celentano

 

 

Name:  

Vincent Celentano

 

 

Its:  

 

 

 

 

 

 








12


